Citation Nr: 0731871	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-36 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from January 1967 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the veteran submitted a November 2005 
substantive appeal requesting a Board hearing at the RO.  
Subsequently, the veteran submitted an April 2006 letter 
stating that he no longer wanted a Board hearing.  As such, 
the veteran's hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  By rating decision in February 1971, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Certain evidence received since the February 1971 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a back disability.

3.  There is no competent medical evidence of record relating 
the veteran's current low back disability to service.  


CONCLUSIONS OF LAW

1. The February 1971 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 

3. The veteran's current low back disability was not incurred 
in or aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007). 

In this case, through a January 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  

Initially, the Board notes that the veteran did not receive 
notice of the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial as required by 
Kent v. Nicholson.  However, in light of the Board's 
reopening of the veteran's service connection claim based on 
a finding that new and material evidence was submitted, the 
Board finds that further VCAA notice is not required because 
the full benefit sought by the veteran as to this issue of 
having his claim reopened is granted in the instant decision.  
The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to assign a disability 
rating or an effective date until a March 2006 letter.  As 
such, the VCAA notice was deficient as to timing.  The Board 
notes that the veteran, however, has not been prejudiced from 
this error because the denial of the service connection claim 
in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and private medical records.  The Board notes 
that the veteran has been afforded a VA examination in 
connection with his claim and that an opinion has been 
obtained; thus, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

New and Material Evidence Claim

By way of a February 1971 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
back disability because the RO determined that there were no 
residuals from the veteran's in-service complaints of back 
pain and no evidence of a current back disability.  The RO 
sent notice of the decision to the veteran at his last 
address of record.  A notice of disagreement was not received 
to initiate an appeal from that determination.  Therefore, 
the February 1971 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

In December 2003, the veteran filed a claim to  reopen his 
claim of entitlement to service connection for a back 
disability.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In February 1971, the RO denied the veteran's claim of 
entitlement to service connection for a back condition based 
on lack of evidence of a current back disability.  Subsequent 
to the February 1971 rating decision, the Board received a  
September 2005 VA examination report showing a current back 
disability.  Since the new evidence includes evidence of a 
current back disability, this evidence pertains to an 
unestablished fact necessary to substantiate the claim.  It 
is both new and material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a back disability may 
be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Adjudication of the veteran's claims does not end with the 
determination that new and material evidence has been 
received.  These matters must now be addressed on a de novo 
basis.  

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records only refer to two 
instances where the veteran complained of back pain.  First, 
there is an undated instance where he complained of low back 
pain after lifting weights.  Secondly, an August 1968 service 
medical record reflects another complaint of back pain 
related to a pulled muscle.  The veteran's December 1970 
separation examination report reflects that the veteran's 
spine was clinically evaluated and found to be normal.  

The Board notes that immediately after discharge the veteran 
filed a January 1971 claim for service connection for back 
pain; however, the February 1971 rating decision denied the 
claim based on lack of evidence of a current back disability.  

The veteran has submitted numerous private medical records 
reflecting complaints and treatments for his back disability.  
April 1988 and December 1988 private medical records, 
including worker's compensation records, indicate that the 
veteran injured his lower left back on two separate occasions 
in the course of his post-service employment.  Most recently, 
July 2003 private medical records refer to the veteran's back 
condition and note recent improvement.  

The Board observes that the veteran submitted several 
statements attesting to his lower back pain, including 
statements from himself and two January 2006 statements from 
his current and former spouses.  

The veteran was afforded a September 2005 VA examination in 
connection with his claim.  The examination report notes that 
the claims file was available and reviewed and notes the 
veteran's complaints of pain.  Also, the examination report 
contains results of an X-ray of the veteran's back and a 
thorough physical examination.  X-ray studies revealed 
multilevel hypertrophic changes and disc space collapse or 
spontaneous fusion at L4-5.  After considering the entire 
record, the examiner diagnosed the veteran with "[c]hronic 
recurrent low back strain" and commented that the veteran's 
present back condition was not caused by any event during his 
active duty service.  The examiner supported his opinion by 
pointing out that twenty years passed since service without 
the veteran seeking medical care and that three years passed 
in service after the veteran's original back complaint with 
no continued back problems.      

After carefully considering the entire record, the Board 
finds that there is no competent medical evidence linking the 
veteran's current back condition to his active duty service.  
Although the veteran consistently alleges that his low back 
disability is related to his active duty service, the veteran 
is not competent to express a medical opinion on the etiology 
of his current back disability.  Espiritu, 2 Vet. App. at 
494.  Instead, the Board finds that the September 2005 VA 
examination report, reflecting that the veteran's current 
back disability is not related to his active duty service, is 
highly probative for the following reasons.  First, the Board 
notes that the examiner had access to the claims file and 
referenced several specific events from the claims file in 
his examination report.  The examiner also elicited a 
thorough medical history from the veteran.  Moreover, the 
examiner noted that twenty years passed between the veteran's 
active duty service and the first post-service treatment for 
his back disability.  The examiner also noted that the 
veteran first sought treatment for his back disability 
because of injuries incurred in the course of his post-
service employment.  After reviewing the entire record, the 
examiner concluded that the veteran has a current back 
disability, but it is not related to his active duty service.  
There are no contrary medical opinions of record.  Since 
there is no competent medical evidence showing that the 
veteran's current back disability is etiologically related to 
his active duty service, the veteran's claim of service 
connection for a low back disability is denied.   

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

  
ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  To this extent, the claim is granted.

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Important Notice:  Attached to this decision is a VA Form that provides 
information concerning your rights to appeal our decision.  Due to recent 
changes in the law, some of the information contained in the attached 
notice of appellate rights form is no longer accurate concerning the 
ability to pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the extent that 
the information contained in the attached VA Form conflicts with the 
summary below, please disregard the information on the VA Form and instead 
rely upon the following information:  

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement 
has been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans 
Benefits, Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent may charge 
fees for services, but only after the Board first issues a final 
decision in the case, and only if the agent or attorney is hired 
within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your attorney or agent, 
with the exception of payment of fees out of past-due benefits awarded 
to you on the basis of your claim when provided for in a fee 
agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order to 
implement the provisions of the new law.  More information concerning 
the regulation changes and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and Recognition of 
Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, 
title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of 
the new law, fee agreements must be filed with the VA Office of the 
General Counsel and not the Board.)












